UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
In re:                                                                 Chapter 7

         ATLANTIC 111ST LLC,                                           Case No.: 19-73137 (REG)

                                       Debtor.
-----------------------------------------------------------------x
KENNETH P. SILVERMAN, ESQ., AS CHAPTER 7
TRUSTEE OF ATLANTIC 111ST LLC,

                                       Plaintiff,
                                                                       Adv. Pro. No. 20-08251 (REG)
                   -against-

RICHI RICH PALACE NY INC. d/b/a RICHIE
RICH RESTAURANT and JARNAIL SINGH,

                                       Defendants.
-----------------------------------------------------------------x

                                           CERTIFICATE OF SERVICE

         I, Justin S. Krell, Esq., hereby certify as follows:

        1.      I am an attorney admitted in the State of New York, and am associated with the law firm
of SilvermanAcampora LLP, counsel to plaintiff Kenneth P. Silverman, Esq., the chapter 7 trustee (the
“Trustee”) of the bankruptcy estate of Atlantic 111st LLC in the above-captioned action.

         2.    I hereby certify that I served on December 23, 2020 the within:

        COMPLAINT, together with SUPPORTING EXHIBITS 1 AND 2;
        TRUSTEE’S MOTION FOR HEARING ON SHORTENED                                 NOTICE TO CONSIDER
         ENTRY OF ORDER ENJOINING DEFENDANTS FROM                                  ENTERING UPON THE
         DEBTOR’S REAL PROPERTY AND/OR EXERCISING                                  ANY CONTROL OVER
         PERSONAL PROPERTY OF THE DEBTOR’S ESTATE                                  CONTAINED THEREIN,
         together with SUPPORTING EXHIBITS 1 AND 2;
        DECLARATION IN SUPPORT OF TRUSTEE’S MOTION FOR HEARING ON
         SHORTENED NOTICE TO CONSIDER ENTRY OF ORDER ENJOINING
         DEFENDANTS FROM ENTERING UPON THE DEBTOR’S REAL PROPERTY
         AND/OR EXERCISING ANY CONTROL OVER PERSONAL PROPERTY OF THE
         DEBTOR’S ESTATE CONTAINED THEREIN; AND
        ORDER TO SHOW CAUSE SCHEDULING HEARING ON THE TRUSTEE’S
         APPLICATION FOR AN ORDER ENJOINING DEFENDANTS FROM ENTERING
         UPON THE DEBTOR’S REAL PROPERTY AND/OR EXERCISING ANY CONTROL
         OVER PERSONAL PROPERTY OF THE DEBTOR’S ESTATE CONTAINED THEREIN
         – Entered on December 23, 2020




                                                                     MC/2619859.1/099990.099990MC/2296734.1/067822
upon the parties below by overnight delivery to the addresses listed below, said addresses designated for
that purpose by depositing a true copy of same enclosed in a properly addressed wrapper, in an official
depository under the exclusive care and custody of the Federal Express Corporation within the State of
New York.

To:     Judy Moses, Esq.
        111-19 120th Street
        South Ozone Park, NY 11420

        Richi Rich Palace NY, Inc.
        110-19 Atlantic Avenue
        Richmond Hill, NY 11418
        Attn: Officer, Managing or General Agent

        Jarnail Singh
        110-19 Atlantic Avenue
        Richmond Hill, NY 11418

        Jarnail Singh
        95-18 Van Wyck Exp.
        Queens, NY 11419

                                                         s/ Justin S. Krell
                                                                 JUSTIN S. KRELL




                                                              MC/2619859.1/099990.099990MC/2296734.1/067822
